Citation Nr: 1021883	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-37 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.	Entitlement to increases in the ratings for postoperative 
herniated nucleus pulposus (HNP) of the lumbar spine, 
currently assigned ratings of 20 percent prior to December 
11, 2008 and 40 percent from that date.  

2.	Entitlement to a rating in excess of 10 percent for 
postoperative residuals of anterior cruciate ligament tear, 
right knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1975 to December 1978 (and had additional service with 
the National Guard).  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a July 2007 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, denied 
ratings in excess of 20 percent and 10 percent for HNP and 
right knee disability, respectively.  A July 2009 RO rating 
decision increased the rating for the herniated nucleus 
pulposus to 40 percent, effective December 11, 2008.  


FINDINGS OF FACT

1.  In May 2010, prior to the promulgation of a decision in 
the appeal, VA received notification from the Veteran 
indicating that he wished to withdraw his appeal seeking an 
increased rating for postoperative HNP of the lumbar spine; 
there are no questions of fact or law remaining before the 
Board in this matter.

2.  In May 2010, prior to the promulgation of a decision in 
the appeal, VA received notification from the Veteran 
indicating that he wished to withdraw his appeal seeking an 
increased rating for postoperative residuals of anterior 
cruciate ligament tear, right knee; there are no questions of 
fact or law remaining before the Board in this matter.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of the rating for postoperative HNP of the lumbar 
spine.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

3.	The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of the rating for postoperative residuals of anterior 
cruciate ligament tear, right knee.  38 U.S.C.A. §§ 7104, 
7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  However, given the Veteran's expression of 
intent to withdraw his appeal of the ratings assigned for his 
HNP and right knee disabilities, further discussion of the 
impact of the VCAA on such claims is not necessary.  

Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101. Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.

In a letter received by VA in May 2010 the Veteran states 
that he wishes to "drop" his appeal as to both issues before 
the Board.  Hence, there are no allegations of error of fact 
or law for appellate consideration on this claim.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal in this matter.  





ORDER

The appeal seeking an increased rating for postoperative HNP 
of the lumbar spine is dismissed.  

The appeal seeking an increased rating for the postoperative 
residuals of anterior cruciate ligament tear, right knee, is 
dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


